AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:

L199 mi YQ .

 

Date and time warrant executed: Copy of warrant and inventory left with:

osfaa/ Ly

 

 

Inventory made in the presence of :

('30 a.m. | Lamont Homi {ton

 

Inventory of the property taken and name of any person(s) seized:

See Attached FD-549

CLERK'S OFFICE U.S. DIST. COURT
AT ABINGDON, VA
FILED

MAY 3.0 2019

JULA C. EY, CLERK
BY: 0. ;
“DEP ‘

 

_ Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

_|Date: 05 ao,

Balin Doce ge Dd basin

YY ) Bxecuting officer’s signature

j Printed name -) title d ,

 

 

bihirnne J tent this. 20th

 

 
tee wee we pane me wee -

FD-597 (Rev. 4-13-2015) poe | or |

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

 

Receipt for Property
Case ID: in A= O
On (date) OD Igq 20/G . item () listed below were:
a fee
. ived From
; ’ Returned To
, Released To

(Name) Lammt Lani lt
(Street Address) O46 Silas Gibson Dr,

(City) Big Stone Cop, Virginin

 

Description of Item (s): » \ \ 2. \a |
(RADA, TMer* 256519 DIO4Y3 \GG
2), One( ) Oa.snsing Galaxy Amp Prime Sorial* 2585133 PN
LY. TMET** 35691032645 JS564S5
3). DOMSUND Tob Social ® REZEFOUL RAZ. _Mode\ + ;
-{Z

A) doe ToL cell tee e Sivale Gis 1I4SG90671499 * ASEZDL

XN

 

 

 

S)_one() Hp OfGicajet Pra 3600 Priater [copier gerial# C340
RuWet

(Qc One (1) Hp Gilyox) laptop swinle C6F4244 VZ

1) One) black. thutyb drive

8). anal San Disk Hue drive

 

 

 

 

 

 

 

 

Received By: Received From: Zz AA
LydieDunce Akins, SA ignature) v7 Aa an

Printed Name/Title: Printed Name/Titte
